09/28/2021



                                                                                           Case Number: DA 21-0434




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0434

JODIE YOUNG,

            Plaintiff and Appellant,

      v.                                                       SECOND
                                                     ORDER OF MEDIATOR APPOINTMENT
ERA ADVANTAGE REALTY,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4), (c),
        On September 27, 2021, D. Patrick McKittrick was appointed as Mediator. He has
since informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. McKittrick is rescinded, and: IT IS
ORDERED THAT CURTIS G. THOMPSON, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 28th day of September, 2021.

                                                          ___________________________
                                                                      Bowen Greenwood,
                                                               Clerk of the Supreme Court


c:     Brett Patrick Clark, Brian James Miller, Curtis G. Thompson